PER CURIAM.
This case presents the question whether the decision of an Arkansas trial court was final for purposes of the Uniform Enforcement of Foreign Judgments Act, Civil Practice and Remedies Code, section 35.001 et. seq.
State First National Bank obtained a judgment against Paul David Mollenhour in the Chancery Court of Miller County, Arkansas. There was another defendant in the Arkansas action who did not appear at trial due to protection of the automatic bankruptcy stay imposed upon his bankruptcy filing. The other Arkansas defendant was discharged in bankruptcy. Mol-lenhour appealed the judgment against him to the Arkansas Court of Appeals which affirmed the lower court’s decision. The Bank then filed suit in Texas to enforce the Arkansas judgment under the Uniform Enforcement of Foreign Judgments Act.
The Texas trial court granted summary judgment for the Bank. In an unpublished opinion, the court of appeals reversed, finding that the Arkansas judgment was not final, and was therefore not entitled to full faith and credit. Under Arkansas law the decision was final. Wilburn v. Keenan Companies, Inc., 297 Ark. 74, 759 S.W.2d 554 (1988).
Accordingly, we grant the application for writ of error pursuant to Rule 170 of the Texas Rules of Appellate Procedure, and without hearing oral argument, a majority of this court reverses the judgment of the court of appeals and affirms the judgment of the trial court.